Citation Nr: 1101904	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service in the Merchant Marines from 
February 1944 to April 1945 and in the U.S. Army from September 
1945 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD.  The evidence of 
record also reflects diagnoses of depression.  The Board has 
recharacterized the issue as entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD and 
depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The Board notes that in August 2009 the service department 
reported that the Veteran was aboard the Walter Wyman from 
December 1944 to April 1945, and that the ship arrived at 
Lingayen, Philippine Islands in January 1945.  Records from the 
Wyman indicate that Japanese aircraft were sighted and fired upon 
from the beach and from ships, with enemy aircraft being shot 
down.  Rockets, anti-aircraft fire, bomb explosions, and fire 
could be seen and heard by personnel aboard the Wyman and a 
projectile in flight crossed closely to the ship.  In light of 
this report, the Veteran's reported stressors pertaining to 
experiences aboard the Walter Wyman have been verified.

VA outpatient records note that the Veteran experiences some 
symptoms of PTSD, but no VA provider has rendered such a 
diagnosis.  The Veteran was afforded a VA examination in 
September 2009.  The examiner indicated that the Veteran 
experienced persistent re-experiencing of traumatic events, 
persistent avoidance of stimuli associated with the trauma, and 
persistent symptoms of increased arousal.  She also indicated 
that he reported nightmares twice per week and that he was 
nervous and irritable.  She also concluded that the Veteran met 
the stressor criteria under the Diagnostic and Statistical Manual 
IV (DSM-IV).  However, she concluded that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  She provided 
no explanation for her determination.  As such, the examination 
report is not sufficient for the purpose of reaching a 
determination in the Veteran's appeal.  

At his September 2010 hearing the Veteran testified that he had 
experienced symptoms of his claimed psychiatric disorder since 
service.  He argued that providers had been more focused on 
recent stressors such as his health and that of his wife in 
determining a psychiatric diagnosis, and that he continued to 
have symptoms of PTSD in addition to those of depression.  

In light of the insufficient examination report and the Veteran's 
assertion that he has had psychiatric symptoms since service, the 
Board finds that an additional examination is required.  

The Board again notes that this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  The examiner should determine 
the nature and extent of any currently 
demonstrated acquired psychiatric disorder.  
A diagnosis of PTSD under DSM IV criteria 
should be ruled in or ruled out.  If PTSD 
is diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis is not supported.  

With respect to any other acquired 
psychiatric disorder identified, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that such acquired psychiatric 
disorder is related to any disease or 
injury in service.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


